DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on February 11, 2020 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (U.S. 5,907,221) in view of Takei et al. (J.P. 2008-177194A), Matsumoto et al. (U.S. 2007/0029194), Moslehi et al. (U.S. 5,286,297), and Hirata (J.P. 57-023227A).
Referring to Figures 1, 6-7 and column 4, lines 5-37, Sato et al. disclose a plasma processing apparatus, comprising:  a plasma chamber 10 comprising a housing 15 and a wafer support 30 (Fig. 1); a first electrode array 150a-k disposed over the wafer support, wherein the first electrode array comprises a plurality of first sub-electrodes 150a-k (col. 4, lines 6-9, 27-29); a plurality of first, matching units 165a-k connected to the first electrode array (col. 4, lines 13-14), wherein each of the plurality of first matching units is electrically connected to each of the first sub-electrodes; a first RF power source 170 connected to the plurality of first sub-electrodes (i.e. ignites and maintains plasma, col. 2, lines 48-56); and a first power controller 180 coupled to the first RF power source and configured to control an amount of RF power from the first RF power source (Figs. 6-7).
Sato et al. fail to teach a second electrode array disposed in the wafer support, wherein the second electrode array comprises a plurality of second sub-electrodes; a second RF power source connected to the plurality of second sub-electrodes; and a second power controller coupled to the second RF power source and configured to control an amount of RF power from the second RF power source.

Referring to Figure 1 and paragraphs [0017]-[0020],[0027], Takei et al. teach a plasma processing apparatus  teach that it is conventionally known in the art for a second electrode array 21a-21d disposed in the wafer support 20, wherein the second electrode array comprises a plurality of second sub-electrodes, a second RF power source 30 connected to the plurality of second sub-electrodes, a second power controller coupled 35 to the second RF power source and configured to control an amount of RF power from the second RF power source in order to control ion bombardment and provide uniform plasma distribution (pars. [0026]-[0028]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wafer support of Sato et al. to include a second electrode array comprising a plurality of second sub-electrodes; a second RF power source connected to the plurality of second sub-electrodes; and a second power controller coupled to the second RF power source and configured to control an amount of RF power from the second RF power source as taught by Takei et al. in order to control ion bombardment and provide uniform plasma distribution. 
Therefore, the modified apparatus of Sato et al. in view of Takei et al. would yield 
a second electrode array disposed in the wafer support, wherein the second electrode array comprises a plurality of second sub-electrodes; a second RF power source connected to the plurality of second sub-electrodes; and a second power controller coupled to the second RF power source and configured to control an amount of RF power from the second RF power source.
Sato et al. in view of Takei fail to teach:
a controller coupled to the first power controller and the second power controller, wherein the 
controller is configured to send instructions to the first power controller and the second power 
controller to configure the amount of the RF power from the first RF power source on the 
plurality of first subelectrodes and the amount of the RF power from the second RF power source on the plurality of second sub-electrodes, respectively,
Referring to Figure 1 and paragraphs [0085]-[0091], Matsumoto et al. teach that it is conventionally known in the art for a controller 95 to be coupled  to the first power controller and the second power controller, wherein the 
controller is configured to send instructions to the first power controller and the second power 
controller to configure the amount of the RF power from the first RF power source on the 
electrode and the amount of the RF power from the second RF power source on the electrode respectively in order to achieve the desired plasma conditions for optimal plasma processing.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Sato et al. in view of Takei et al. with a controller coupled to the first power controller and the second power controller as taught by Matsumoto et al. in order to achieve the desired plasma conditions for optimal plasma processing.  
The resulting apparatus of Sato et al. in view of Takei et al. and Matsumoto et al. would yield a controller coupled to the first power controller and the second power controller, wherein the 
controller is configured to send instructions to the first power controller and the second power 
controller to configure the amount of the RF power from the first RF power source on the 
plurality of first subelectrodes and the amount of the RF power from the second RF power source on the plurality of second sub-electrodes, respectively.
	Sato et al. in view of Takei et al. and Matsumoto et al. fail to teach wherein the first power controller is further configured to switch each of the plurality of first sub-electrodes to connect to ground or to the first RF power source according to the instructions from the controller, and the second power controller is further configured to switch each of the plurality of second sub-electrodes to connect to ground or to the second RF power source according to the instructions from the controller.
	Referring to Figure 1 and 4 and column 3, line8-column 7, line 13, Moslehi et al. teach that it is conventionally known in the art to provide an apparatus with a switch between RF power and ground since that would provide enhanced control of plasma processing parameters such as process uniformity, process rate, and in-situ processing.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second controller of Sato et al. in view of Takei et al. and Matsumoto et al. with a switch between RF power and ground as taught by Moslehi et al. in order to provide enhanced control of plasma processing parameters such as process uniformity, process rate, and in-situ processing.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to program the first and second power controller of Sato et al. in view of Takei et al. and Matsumoto et al. such that the first power controller is further configured to switch each of the plurality of first sub-electrodes to connect to ground or to the first RF power source according to the instructions from the controller, and the second power controller is further configured to switch each of the plurality of second sub-electrodes to connect to ground or to the second RF power source according to the instructions from the controller in order to provide enhanced control of plasma processing parameters such as process uniformity, process rate, and in-situ processing.

Sato et al. disclose wherein  the plurality of first matching units are electrically connected to the first RF power 
source, the plurality of first matching units are at an equal level, an edge region of the 
plurality of first matching units are connected to an edge portion of the plurality of first 
sub- electrodes by a plurality of first conductive lines, a middle region of the plurality of 
first matching units are connected to a middle portion of the plurality of first sub
electrodes by a plurality of second conductive lines; however,
Sato et al. is silent on a first length of the plurality of first conductive lines is different from a second length of the plurality of second conductive 
lines, so that a first distance between a bottom surface of the edge portion of the plurality of first subelectrodes and a top surface of the housing is different from a second distance 
between a bottom surface of the middle portion of the plurality of first sub-electrodes and the top surface of the housing.
Referring to the Figures 3-4 and the abstract, Hirata teaches a plasma processing apparatus wherein a first length of the plurality of first conductive lines is different from a second length of the plurality of second conductive 
lines, so that a first distance between a bottom surface of the edge portion of the plurality of first subelectrodes and a top surface of the housing is different from a second distance 
between a bottom surface of the middle portion of the plurality of first sub-electrodes and the top surface of the housing in order to achieve a uniform electric field strength and plasma density.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first length and second length of the plurality of conductive lines of Sato et al. such that a first length of the plurality of first conductive lines is different from a second length of the plurality of second conductive 
lines, so that a first distance between a bottom surface of the edge portion of the plurality of first subelectrodes and a top surface of the housing is different from a second distance 
between a bottom surface of the middle portion of the plurality of first sub-electrodes and the top surface of the housing as taught by Hirata in order to achieve a uniform electric field strength and plasma density.   
The resulting apparatus of Sato et al. in view of Hirata would yield a first length of the plurality of first conductive lines is different from a second length of the plurality of second conductive 
lines, so that a first distance between a bottom surface of the edge portion of the plurality of first subelectrodes and a top surface of the housing is different from a second distance 
between a bottom surface of the middle portion of the plurality of first sub-electrodes and the top surface of the housing.

With respect to claim 2, the plasma processing apparatus Sato et al. in view of Takei et al. further includes wherein the first RF power source 170 is configured to provide energy to the plurality of first sub-electrodes via the plurality of first matching units 165a-k (Sato et al.-col. 4, lines 14-22, Takei et al.-par.[0016]).
With respect to claim 4, the plasma processing apparatus of Sato et al. in view of Takei et al. further comprising: a plurality of second matching units 36a-36d connected to the plurality of second sub-electrodes 21a-21d, wherein each of the second matching units is electrically connected to one of the plurality of second sub-electrodes (Takei et al.-par.[0020]).
With respect to claim 5, the plasma processing apparatus of Sato et al. in view of Takei et al. further includes wherein the second RF power source 30 is configured to provide energy to the plurality of second sub-electrodes 21a-21d via the plurality of second matching units 36a-36d (Takei et al.-Fig. 1, par.[0020]).
With respect to claim 7, the plasma processing apparatus of Sato et al. in view of Hirata further includes wherein the second distance is greater than the first distance, and the first distance is in a range from 0.1 cm to 20 cm (Note. The first and second distance can be varied in Hirata by an actuator and hence the first distance of Sato et al. in view of Hirata can be adjusted to a range from 0.1 cm to 20 cm).
With respect to claim 9, the plasma processing apparatus of Sato et al. further includes wherein the plurality of first sub-electrodes 150a-k is arranged in a spiral shape when seen from a top-view (Fig. 6).
	
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (U.S. 5,907,221) in view of Takei et al. (J.P. 2008-177194A), Matsumoto et al. (U.S. 2007/0029194), Moslehi et al. (U.S. 5,286,297), and Hirata (J.P. 57-023227A) as applied to claims 1-2, 4-5, 7, and 9 above, and further in view of Fischer et al. (U.S. 2014/0139049).
The teachings of Sato et al. in view of Takei et al., Matsumoto et al., Moslehi et al., and Hirata have been discussed above.
Sato et al. in view of Takei et al., Matsumoto et al., Moslehi et al., and Hirata fail to teach wherein each of the plurality of first sub-electrodes and the plurality of second sub-electrodes comprises aluminum (Al), nickel (Ni), chromium (Cr), tin (Sn), copper (Cu), platinum (Pt), gold (Au), ceramic or piezoelectric material.
Referring to paragraph [0046], Fischer et al. teach that it is conventionally known in the art for sub electrodes to comprise aluminum since it is a conductive material.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention for the material of the sub-electrodes of Sato et al. in view of Takei et al., Matsumoto et al., Moslehi et al., and Hirata to be made of aluminum as taught by Fischer et al. since this a conductive material conventionally used to manufacture an electrode.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (U.S. 5,907,221) in view of Takei et al. (J.P. 2008-177194A), Matsumoto et al. (U.S. 2007/0029194), Moslehi et al. (U.S. 5,286,297), and Hirata (J.P. 57-023227A) as applied to claims 1-2, 4-5, 7, and 9 above, and further in view of Parsons (U.S. 2003/0052085).
The teachings of Sato et al. in view of Takei et al., Matsumoto et al., Moslehi et al., and Hirata have been discussed.
Sato et al in view of Takei et al., Matsumoto et al., Moslehi et al., and Hirata fail to teach wherein the first or top electrode array further comprises an insulating material insulates the adjacent sidewalls of the plurality of first sub-electrodes.
Referring to Figure 1, 2B and paragraph [0034], Parsons comprises an insulating material insulates the adjacent sidewalls of the plurality of first sub-electrodes as a means to isolate the adjacent sub-electrodes.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Sato et al. in view of Takei et al., Matsumoto et al., Moslehi et al., and Hirata to comprises an insulating material insulates the adjacent sidewalls of the plurality of first or top sub-electrodes as taught by Parson since it is an alternate means for electrically isolating the sub-electrodes from one another.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (U.S. 5,907,221) in view of Takei et al. (J.P. 2008-177194A), Matsumoto et al. (U.S. 2007/0029194), Moslehi et al. (U.S. 5,286,297), and Hirata (J.P. 57-023227A) as applied to claims 1-2, 4-5, 7, and 9 above, and further in view of Sasagawa (U.S. 2014/0175055).
The teachings of Sato et al. in view of Takei et al., Matsumoto et al., Moslehi et al., and Hirata have been discussed above.
Sato et al. in view of Takei et al., Matsumoto et al., Moslehi et al., and Hirata fail to teach a plurality of gas channels disposed in the wafer support, wherein the gas channels are disposed above the second electrode array.
Referring to Figure 6 and paragraphs [0068], [0070], Sasagawa teach that it is conventionally known to provide the chamber with a plurality of gas channels 153 disposed in the wafer support for heat transfer purposes.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the apparatus of Sato et al. in view of Takei et al., Matsumoto et al., Moslehi et al., and Hirata with a plurality of gas channels disposed in the wafer support, wherein the gas channels are disposed above the second electrode array as taught by Sasagawa in order to provide uniform heat transfer gases to the wafer.  
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (U.S. 5,907,221) in view of Takei et al. (J.P. 2008-177194A), Matsumoto et al. (U.S. 2007/0029194), Moslehi et al. (U.S. 5,286,297), Tahara et al. U.S. 2006/0213864), and Hirata (J.P. 57-023227A).
Referring to Figures 1, 6-7 and column 4, lines 5-37, Sato et al. disclose a plasma processing apparatus, comprising:  a plasma chamber 10 comprising a housing 15 and a wafer support 30 (Fig. 1);  a top electrode array 150a-k disposed over the wafer support, wherein the top electrode array comprises a plurality of top sub-electrodes 150a-k spaced apart from one another (col. 4, lines 6-9, 27-29); a plurality of top matching units 160a-160k each electrically connected to one of the plurality of top sub-electrodes (col. 4, lines 10-16); and a first RF power source 170 connected to the plurality of first sub-electrodes (i.e. ignites and maintains plasma, col. 2, lines 48-56); and a first power controller 180 coupled to the first RF power source and configured to control an amount of RF power from the first RF power source (Figs. 6-7).
Sato et al. fail to teach a bottom electrode array disposed in the wafer support, wherein the bottom electrode comprises a plurality of bottom sub-electrodes spaced apart from one another and a second RF power source connected to the plurality of bottom sub-electrodes, and a second power controller coupled to the second RF power source and configured to control an amount of RF power from the second RF power source.
Referring to Figure 1 and paragraphs [0017]-[0020],[0027], Takei et al. teach a plasma processing apparatus  teach that it is conventionally known in the art for a second electrode array 21a-21d disposed in the wafer support 20, wherein the second electrode array comprises a plurality of bottom sub-electrodes, a second RF power source 30 connected to the plurality of second sub-electrodes, and a second power controller 35 coupled to the second RF power source and configured to control an amount of RF power from the second RF power source in order to control ion bombardment and provide uniform plasma distribution (pars. [0026]-[0028]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wafer support of Sato et al. to include second electrode array comprising a plurality of bottom sub-electrodes; a second RF power source connected to the plurality of second sub-electrodes; and a second power controller coupled to the second RF power source and configured to control an amount of RF power from the second RF power source as taught by Takei et al. in order to control ion bombardment and provide uniform plasma distribution. 
Sato et al. fail to teach an electrostatic electrode disposed in the wafer support; a cooling
plate disposed in the wafer support; and a bottom electrode array disposed in the wafer support,
wherein the bottom electrode array comprises a plurality of bottom sub-electrodes spaced apart
from one another and disposed between the electrostatic electrode and the cooling plate.
Referring to Figure 1 and paragraphs [0041]-[0042], Tahara et al. teach that it is
conventionally known in the plasma art for an electrostatic electrode 31 disposed in the wafer
support 3 for electrostatically absorbing the wafer onto the electrostatic chuck; a cooling plate 24
disposed in the wafer support 22 to maintain the wafer support at the desired temperature for
plasma processing; and a second electrode 2, wherein the second electrode 2 disposed between
the electrostatic electrode 3 and the cooling plate 24. Thus, it would have been obvious to one of
ordinary skill in the art at the time of the invention to modify the wafer support of Sato et al. in
view of Takei et al. to include an electrostatic electrode disposed in the wafer support and a
cooling plate disposed in the wafer support as taught by Tahara et al. in order to electrostatically
absorbing the wafer onto the electrostatic chuck and to maintain the wafer support at the desired
temperature for plasma processing. Note. Sato et al. in view of Takei et al. teach a bottom
electrode array having a plurality of sub-electrodes disposed in the wafer support. Hence, the
Therefore, the modified apparatus of Sato et al. in view of Takei et al. would yield 
wherein a bottom electrode array disposed in the wafer support, wherein the bottom electrode comprises a plurality of bottom sub-electrodes spaced apart from one another and a second RF power source connected to the plurality of bottom sub-electrodes, and a second power controller coupled to the second RF power source and configured to control an amount of RF power from the second RF power source.
	Sato et al. in view of Takei fail to teach:
a controller coupled to the first power controller and the second power controller, wherein the 
controller is configured to send instructions to the first power controller and the second power 
controller to configure the amount of the RF power from the first RF power source on the 
plurality of first subelectrodes and the amount of the RF power from the second RF power source on the plurality of second sub-electrodes, respectively,
Referring to Figure 1 and paragraphs [0085]-[0091], Matsumoto et al. teach that it is conventionally known in the art for a controller 95 to be coupled  to the first power controller and the second power controller, wherein the 
controller is configured to send instructions to the first power controller and the second power 
controller to configure the amount of the RF power from the first RF power source on the 
electrode and the amount of the RF power from the second RF power source on the electrode respectively in order to achieve the desired plasma conditions for optimal plasma processing.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Sato et al. in view of Takei et al. with a controller coupled to the first power controller and the second power controller as taught by Matsumoto et al. in order to achieve the desired plasma conditions for optimal plasma processing.  
The resulting apparatus of Sato et al. in view of Takei et al. and Matsumoto et al. would yield a controller coupled to the first power controller and the second power controller, wherein the 
controller is configured to send instructions to the first power controller and the second power 
controller to configure the amount of the RF power from the first RF power source on the 
plurality of first subelectrodes and the amount of the RF power from the second RF power source on the plurality of second sub-electrodes, respectively.
	Sato et al. in view of Takei et al. and Matsumoto et al. fail to teach wherein the first power controller is further configured to switch each of the plurality of first sub-electrodes to connect to ground or to the first RF power source according to the instructions from the controller, and the second power controller is further configured to switch each of the plurality of second sub-electrodes to connect to ground or to the second RF power source according to the instructions from the controller.
	Referring to Figure 1 and 4 and column 3, line8-column 7, line 13, Moslehi et al. teach that it is conventionally known in the art to provide an apparatus with a switch between RF power and ground since that would provide enhanced control of plasma processing parameters such as process uniformity, process rate, and in-situ processing.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second controller of Sato et al. in view of Takei et al. and Matsumoto et al. with a switch between RF power and ground as taught by Moslehi et al. in order to provide enhanced control of plasma processing parameters such as process uniformity, process rate, and in-situ processing.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to program the first and second power controller of Sato et al. in view of Takei et al. and Matsumoto et al. such that the first power controller is further configured to switch each of the plurality of first sub-electrodes to connect to ground or to the first RF power source according to the instructions from the controller, and the second power controller is further configured to switch each of the plurality of second sub-electrodes to connect to ground or to the second RF power source according to the instructions from the controller in order to provide enhanced control of plasma processing parameters such as process uniformity, process rate, and in-situ processing.
Sato et al. disclose wherein  the plurality of top matching units are electrically connected to the first RF power 
source, the plurality of top matching units are at an equal level, an edge region of the 
plurality of top matching units are connected to an edge portion of the plurality of top 
sub- electrodes by a plurality of first conductive lines, a middle region of the plurality of 
top matching units are connected to a middle portion of the plurality of top sub
electrodes by a plurality of second conductive lines; however,
Sato et al. is silent on a first length of the plurality of first conductive lines is different from a second length of the plurality of second conductive 
lines, so that a first distance between a bottom surface of the edge portion of the plurality of top subelectrodes and a top surface of the housing is different from a second distance 
between a bottom surface of the middle portion of the plurality of top sub-electrodes and the top surface of the housing.
Referring to the Figures 3-4 and the abstract, Hirata teaches a plasma processing apparatus wherein a first length of the plurality of first conductive lines is different from a second length of the plurality of second conductive 
lines, so that a first distance between a bottom surface of the edge portion of the plurality of top subelectrodes and a top surface of the housing is different from a second distance 
between a bottom surface of the middle portion of the plurality of top sub-electrodes and the top surface of the housing in order to achieve a uniform electric field strength and plasma density.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first length and second length of the plurality of conductive lines of Sato et al. such that a first length of the plurality of first conductive lines is different from a second length of the plurality of second conductive 
lines, so that a first distance between a bottom surface of the edge portion of the plurality of top subelectrodes and a top surface of the housing is different from a second distance 
between a bottom surface of the middle portion of the plurality of top sub-electrodes and the top surface of the housing as taught by Hirata in order to achieve a uniform electric field strength and plasma density.   
The resulting apparatus of Sato et al. in view of Hirata would yield a first length of the plurality of first conductive lines is different from a second length of the plurality of second conductive 
lines, so that a first distance between a bottom surface of the edge portion of the plurality of top
 subelectrodes and a top surface of the housing is different from a second distance 
between a bottom surface of the middle portion of the plurality of top
 sub-electrodes and the top surface of the housing.

	With respect to claim 12, the plasma processing apparatus Sato et al. in view of Takei et al. and Hirata further includes wherein the first RF power source 170 configured to provide energy to the plurality of top sub-electrodes via the plurality of top matching units 165a-k (Sato et al.-col. 4, lined 14-22, Takei et al.-par.[0016]).

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (U.S. 5,907,221) in view of Takei et al. (J.P. 2008-177194A), Matsumoto et al. (U.S. 2007/0029194), Moslehi et al. (U.S. 5,286,297), Tahara et al. (U.S. 2006/0213864), and Hirata (J.P. 57-023227A) as applied to claims 11-12 above, and further in view of Sasagawa (U.S. 2014/0175055).
The teachings of Sato et al. in view of Takei et al. Matsumoto et al., Moslehi et al. and Tahara et al. have been discussed above.
Sato et al. in view of Takei et al. Matsumoto et al., Moslehi et al. and Tahara et al. fail to teach a plurality of gas channels disposed in the wafer support, wherein the plurality of gas channels is positioned above the bottom electrode array; wherein the electrostatic electrode is positioned above the bottom electrode array.
Referring to Figure 6 and  paragraphs [0068], [0070], Sasagawa teach that it is conventionally known to provide the chamber with a plurality of gas channels 153 disposed in the wafer support for heat transfer purposes, wherein the plurality of gas channels is disposed above the bottom electrode array; an electrostatic electrode 154 disposed in the wafer support for electrostatically holding the wafer, wherein the electrostatic electrode is positioned above the bottom electrode array.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Sato et al. in view of Takei et al. Matsumoto et al., Moslehi et al. and Tahara et al. with a plurality of gas channels disposed in the wafer support, wherein the plurality of gas channels is positioned above the bottom electrode array; wherein the electrostatic electrode is positioned above the bottom electrode array in order to achieve heat transfer and electrostatically hold the wafer,
With respect to claim 14, the plasma processing apparatus of Takei et al. is silent on further comprising: a plurality of second matching units each electrically connected to one of the plurality of bottom sub-electrodes; however, it is still obvious.  Sato et al. teach that it is conventionally known in the art to include a plurality of matching units connected to a plurality of electrodes in order to match the impedances (col. 4, lines 15-16).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Sato et al. in view of Takei et al. with a plurality of second matching units each electrically connected to one of the plurality of bottom sub-electrodes since a matching units are conventionally used in the art for matching the impedances.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (U.S. 5,907,221) in view of Takei et al. (J.P. 2008-177194A), Matsumoto et al. (U.S. 2007/0029194), Moslehi et al. (U.S. 5,286,297), Tahara et al. (U.S. 2006/0213864), and Hirata (J.P. 57-023227A) as applied to claims 11-12 above, and further in view of Hama et al. (U.S. 5,716,451).
The teachings of Sato et al. in view of Takei et al. Matsumoto et al., Moslehi et al., Tahara et al., and Hirata have been discussed above.
Sato et al. in view of Takei et al. Matsumoto et al., Moslehi et al., Tahara et al., and Hirata teach wherein two adjacent ones of the plurality of top sub-electrodes are separated from each other by a dielectric layer.
Referring to column 5, lines 5-53, Hama et al. teach wherein two adjacent ones of the plurality of top sub-electrodes are separated from each other by a dielectric in order to absorb thermal expansion.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Sato et al. in view of Takei et al. Matsumoto et al., Moslehi et al., Tahara et al., and Hirata so that the two adjacent ones of the plurality of top sub-electrodes are separated from each other by a dielectric layer as taught by Hama et al. in order to absorb thermal expansion.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (U.S. 5,907,221) in view of Takei et al. (J.P. 2008-177194A), Matsumoto et al. (U.S. 2007/0029194), Moslehi et al. (U.S. 5,286,297), Tahara et al. (U.S. 2006/0213864), and Hirata (J.P. 57-023227A) as applied to claims 11-12 above, and further in view of Parsons (U.S. 2003/0052085).
The teachings of Sato et al. in view of Takei et al., Matsumoto et al., Moslehi et al., Tahara et al., and Hirata have been discussed.
Sato et al in view of Takei et al., Matsumoto et al., Moslehi et al., Tahara et al., and Hirata fail to teach wherein the first or top electrode array further comprises an insulating material insulates the adjacent sidewalls of the plurality of first sub-electrodes.
Referring to Figure 1, 2B and paragraph [0034], Parsons comprises an insulating material insulates the adjacent sidewalls of the plurality of first sub-electrodes as a means to isolate the adjacent sub-electrodes.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Sato et al. in view of Takei et al., Matsumoto et al., Moslehi et al., Tahara et al., and Hirata to comprises an insulating material insulates the adjacent sidewalls of the plurality of first or top sub-electrodes as taught by Parson since it is an alternate means for electrically isolating the sub-electrodes from one another.
 Claims 21-22 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (U.S. 5,907,221) in view of Takei et al. (J.P. 2008-177194A), Matsumoto et al. (U.S. 2007/0029194), Moslehi et al. (U.S. 5,286,297) and Hirata (J.P. 57-023227A).
Referring to Figures 1, 6-7 and column 4, lines 5-37, Sato et al. discloses a plasma processing apparatus, comprising: a plasma chamber 10, comprising: a housing 15; a wafer support 30 (Fig. 1); a first electrode array 150a-k disposed over the wafer support, the first electrode array comprising a plurality of first sub-electrodes 150a-k; a plurality of first matching units 165a-k each electrically connected to one of the plurality of first sub-electrodes (col. 4, lines 13-14); a gas supply 25 arranged to supply an etching gas into the plasma chamber (col. 2, lines 45-46); and a first RF power source 170 connected to the plurality of first sub-electrodes and configured to provide energy to the plurality of first sub-electrodes of the first electrode array by each of the plurality of first matching units 165a-k to form an etching plasma from the etching gas (i.e. ignites and maintains plasma, col. 1, lines 15-17, col. 2, lines 52-53, col. 4, lines 14-22); and a first power controller 180 coupled to the first RF power source and configured to control an amount of RF power from the first RF power source (Figs. 6-7).
Note.  The type of gases, etching, used in apparatus claims are considered intended use and therefore of no significance in determining patentability.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claims.  Ex parte Thiabault 164 USPQ 666 667 (BD. App. 1969).  Thus, the plasma processing apparatus of Sato et al. is capable of the gas supply to be arranged to supply a cleaning gas into the plasma chamber. 
Sato et al. fail to teach a second electrode array disposed in the housing, wherein the second electrode array comprises a plurality of second sub-electrodes; a second RF power source connected to the plurality of second sub-electrodes; and a second power controller coupled to the second RF power source and configured to control an amount of RF power from the second RF power source.
 
Referring to Figure 1 and paragraphs [0017]-[0020],[0027], Takei et al. teach a plasma processing apparatus  teach that it is conventionally known in the art for a second electrode array 21a-21d disposed in the housing (i.e. wafer support 20), wherein the second electrode array comprises a plurality of second sub-electrodes, a second RF power source 30 connected to the plurality of second sub-electrodes,  and  a second power controller coupled to
the second RF power source and configured to control an amount of RF power from the second RF power source in order to control ion bombardment and provide uniform plasma distribution (pars. [0026]-[0028]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wafer support of Sato et al. to include a second electrode array comprising a plurality of second sub-electrodes; a second RF power source connected to the plurality of second sub-electrodes; and second power controller coupled to the second RF power source and configured to control an amount of RF power from the second RF power 
source as taught by Takei et al. in order to control ion bombardment and provide uniform plasma distribution. 
Therefore, the modified apparatus of Sato et al. in view of Takei et al. would yield 
wherein a second electrode array disposed in the housing, wherein the second electrode array comprises a plurality of second sub-electrodes; a second RF power source connected to the plurality of second sub-electrodes; and a second power controller coupled to the second 
RF power source and configured to control an amount of RF power from the second RF power 
source.
	Sato et al. in view of Takei fail to teach:
a controller coupled to the first power controller and the second power controller, wherein the 
controller is configured to send instructions to the first power controller and the second power 
controller to configure the amount of the RF power from the first RF power source on the 
plurality of first subelectrodes and the amount of the RF power from the second RF power source on the plurality of second sub-electrodes, respectively,
Referring to Figure 1 and paragraphs [0085]-[0091], Matsumoto et al. teach that it is conventionally known in the art for a controller 95 to be coupled  to the first power controller 
and the second power controller, wherein the controller is configured to send instructions to the first power controller and the second power controller to configure the amount of the RF power from the first RF power source on the  electrode and the amount of the RF power from the second RF power source on the electrode respectively in order to achieve the desired plasma conditions for optimal plasma processing.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Sato et al. in view of Takei et al. with a controller coupled to the first power controller and the second power controller as taught by Matsumoto et al. in order to achieve the desired plasma conditions for optimal plasma processing.  
The resulting apparatus of Sato et al. in view of Takei et al. and Matsumoto et al. would yield a controller coupled to the first power controller and the second power controller, wherein the 
controller is configured to send instructions to the first power controller and the second power 
controller to configure the amount of the RF power from the first RF power source on the 
plurality of first subelectrodes and the amount of the RF power from the second RF power source on the plurality of second sub-electrodes, respectively.
	Sato et al. in view of Takei et al. and Matsumoto et al. fail to teach wherein the first power controller is further configured to switch each of the plurality of first sub-electrodes to connect to ground or to the first RF power source according to the instructions from the controller, and the second power controller is further configured to switch each of the plurality of second sub-electrodes to connect to ground or to the second RF power source according to the instructions from the controller.
	Referring to Figure 1 and 4 and column 3, line8-column 7, line 13, Moslehi et al. teach that it is conventionally known in the art to provide an apparatus with a switch between RF power and ground since that would provide enhanced control of plasma processing parameters such as process uniformity, process rate, and in-situ processing.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second controller of Sato et al. in view of Takei et al. and Matsumoto et al. with a switch between RF power and ground as taught by Moslehi et al. in order to provide enhanced control of plasma processing parameters such as process uniformity, process rate, and in-situ processing.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to program the first and second power controller of Sato et al. in view of Takei et al. and Matsumoto et al. such that the first power controller is further configured to switch each of the plurality of first sub-electrodes to connect to ground or to the first RF power source according to the instructions from the controller, and the second power controller is further configured to switch each of the plurality of second sub-electrodes to connect to ground or to the second RF power source according to the instructions from the controller in order to provide enhanced control of plasma processing parameters such as process uniformity, process rate, and in-situ processing.
Sato et al. is silent of a first distance between a top surface of the housing and a bottom surface of one of the first sub-electrodes is different from a second distance between the top surface of the housing and a bottom surface of another one of the first sub-electrodes so as to generate a plasma density distribution of the etching plasma.
Referring to Figures 3-4 and abstract, Hirata teaches a first distance between a top surface of the housing and a bottom surface of one of the first sub-electrodes is different from a second distance between the top surface of the housing and a bottom surface of another one of the first sub-electrodes in order to tune the plasma process for greater uniformity.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first sub-electrodes of Sato et al. in view of Takei et al. so that a first distance between a top surface of the housing and a bottom surface of one of the first sub-electrodes is different from a second distance between the top surface of the housing and a bottom surface of another one of the first sub-electrodes as taught by Hirata in order to tune the plasma process for greater uniformity in order to tune the plasma process for greater uniformity.
Sato et al. disclose wherein  the plurality of first matching units are electrically connected to the first RF power 
source, the plurality of first matching units are at an equal level, an edge region of the 
plurality of first matching units are connected to an edge portion of the plurality of first 
sub- electrodes by a plurality of first conductive lines, a middle region of the plurality of 
first matching units are connected to a middle portion of the plurality of first sub
electrodes by a plurality of second conductive lines; however,
Sato et al. is silent on a first length of the plurality of first conductive lines is different from a second length of the plurality of second conductive 
lines, so that a first distance between a bottom surface of the edge portion of the plurality of first subelectrodes and a top surface of the housing is different from a second distance 
between a bottom surface of the middle portion of the plurality of first sub-electrodes and the top surface of the housing.
Referring to the Figures 3-4 and the abstract, Hirata teaches a plasma processing apparatus wherein a first length of the plurality of first conductive lines is different from a second length of the plurality of second conductive 
lines, so that a first distance between a bottom surface of the edge portion of the plurality of first subelectrodes and a top surface of the housing is different from a second distance 
between a bottom surface of the middle portion of the plurality of first sub-electrodes and the top surface of the housing in order to achieve a uniform electric field strength and plasma density.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first length and second length of the plurality of conductive lines of Sato et al. such that a first length of the plurality of first conductive lines is different from a second length of the plurality of second conductive 
lines, so that a first distance between a bottom surface of the edge portion of the plurality of first subelectrodes and a top surface of the housing is different from a second distance 
between a bottom surface of the middle portion of the plurality of first sub-electrodes and the top surface of the housing as taught by Hirata in order to achieve a uniform electric field strength and plasma density.   
The resulting apparatus of Sato et al. in view of Hirata would yield a first length of the plurality of first conductive lines is different from a second length of the plurality of second conductive 
lines, so that a first distance between a bottom surface of the edge portion of the plurality of first subelectrodes and a top surface of the housing is different from a second distance 
between a bottom surface of the middle portion of the plurality of first sub-electrodes and the top surface of the housing.
With respect to claim 22, the plasma processing apparatus of Sato et al. in view of Takei et al. further includes wherein the second RF power source 30 is configured to provide energy to the plurality of second sub-electrodes 21a-21d of the second electrode array by a plurality of second matching units 36a-36d (Takei et al.-Fig. 1, par.[0020]).
	With respect to claim 29, the plasma processing apparatus of Sato et al. in view of Takei et al. further includes wherein a gas supply 25 is further arranged to supply a cleaning gas that is different from the etching gas into the plasma chamber (Sato et al.-col. 2, lines 45-46).

Claims 25 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (U.S. 5,907,221) in view of Takei et al. (J.P. 2008-177194A), Matsumoto et al. (U.S. 2007/0029194), Moslehi et al. (U.S. 5,286,297), Tahara et al., and Hirata (J.P. 57-023227A) as applied to claims 1-2, 4-5, 7, and 9 above, and further in view of Ellingboe (U.S. 2006/0254518).
The teachings of Sato et al. in view of Takei et al., Matsumoto et al., Moslehi et al., and Hirata have been discussed above.
Sato et al. in view of Takei et al., Matsumoto et al., Moslehi et al., and Hirata is silent on wherein the plurality of first sub-electrodes are spaced apart by the same pitch.
Referring to Figures 1-4 and paragraph [0020], Ellingboe teaches that it is conventionally known in the art for the plurality of first sub-electrodes are spaced apart by the same pitch in order to promote plasma uniformity.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention for the plurality of first sub-electrodes of Sato et al. in view of Takei et al., Matsumoto et al., Moslehi et al., and Hirata to be spaced apart by the same pitch as taught by Ellingboe in order to promote plasma uniformity.
With respect to claim 30, the plasma processing apparatus of Sato et al. in view of Takei et al., Matsumoto et al., Moslehi et al., Hirata, and Ellingboe teach a same pitch between first sub-electrodes.  Hence, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed pitch and an apparatus having the claimed relative dimensions would not perform differently than the prior art apparatus, the claimed pitch was not patentably distinct from the prior art apparatus (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). 
Response to Arguments
Applicant’s arguments have been considered but are moot because new reference Hirata teaches a first length of the plurality of firstconductive lines is different from a second length of the plurality of second conductive lines, so that a first distance between a bottom surface of the edge portion of the plurality of first subelectrodes and a top surface of the housing is different from a 
second distance between a bottom surface of the middle portion of the plurality of first sub-electrodes and the top surface of the housing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/Examiner, Art Unit 1716   

/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716